DETAILED ACTION
Response to Amendment
The previous 112(f) claim interpretation has been withdrawn.
In light of the amended claims, the claims remain rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 03/08/2022, the following has occurred: claims 1, 5-6, 9-11, and 18-20 have been amended; claims 3, 7-8, and 13-15 have remained unchanged; claims 2, 4, 12, and 16-17 have been canceled; and no new claims have been added.
Claims 1, 3, 5-11, 13-15, and 18-20 are pending.
Effective Filing Date: 07/21/2017

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 112(f) Interpretation:
Applicant has amended the claims to overcome the previous 112(f) claim interpretation for claims 11-13. Accordingly, Examiner withdraws the previous claim interpretation.

35 U.S.C. 101 Rejections:
Applicant amended the claims and then processed to argue with respect to these amended limitations. Examiner would like to direct Applicant to the 35 U.S.C. 101 rejection section below where these newly amended limitations have been addressed. To summarize, the addition of circuitry elements to the modules do not integrate with the abstract idea to form a practical application as these additional element components are used in an “apply it” manner.
Furthermore, Applicant argues that the abstract idea has not been clearly defined by Examiner. Examiner however previously directed the abstract idea towards managing personal behavior or relationships or interactions between people including following rules or instructions. To be more direct, the abstract idea of the claimed method embodies how humans currently diagnose errors and share that information with other people. For example, a human can receive information regarding failure records, they can analyze and store that information within themselves, and then share that information with another human. Examiner suggests potentially amending the claims to include a higher level of integration for the communication protocols with respect to the technological elements of the claims. As the claims currently sit, the communication protocols are merely recited in a manner which generally links the abstract idea to a technological environment.

35 U.S.C. 103 Rejections:
Applicant amended the claims and Examiner updated the 103 claim rejections below to reflect these claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-11, 13-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 3, 5-10, and 18-20 are drawn to a method, claims 11 and 13 are drawn to a system, claim 14 is drawn to a computer program product, and claim 15 is drawn to a computer readable medium, each of which is within the four statutory categories. Claims 1, 3, 5-11, 13-15, and 18-20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) receiving a medical data record, 2) determining a failure record, upon the medical data record being non-processible, the failure record being based on the medical data record, 3) transmitting the failure record, 4) saving the failure record in a failure database (where the database is mental storage), 5) determining a failure parameter, the failure parameter being based on a statistical analysis of the failure database, 6) providing the failure parameter, 7) receiving the failure parameter, and 8) providing a medical data analysis of the medical data record based on the failure parameter, wherein the medical data record includes a result of a medical examination of a patient by a medical apparatus, wherein the failure record is an anonymized data record. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people including following rules or instructions. For example, a human can receive information regarding failure records, they can analyze and store that information within themselves, and then share that information with another human. This method embodies how humans currently diagnose errors and share that information with other people. Independent claim 11 recites similar limitations and is also directed to an abstract idea under the same analysis.
Depending claims 3, 5-10, 13-15, and 18-20 include all of the limitations of claims 1 and 11, and therefore likewise incorporate the above-described abstract idea. The limitations of depending claims 3, 5-10, 13-15, and 18-20 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 3, 5-10, 13-15, and 18-20 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 11 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a first application module at first processing circuitry, 2) a failure analysis module at failure analysis processing circuitry, 3) a second application module at second processing circuitry, and using the limitation of 4) “wherein the communication between the first application module, the second application module and the failure analysis module is executed using one of application programming interface calls, a file transfer protocol or a hypertext transfer protocol” to perform the claimed steps.
The 1) first application module at first processing circuitry, 2) failure analysis module at failure analysis processing circuitry, and 3) second application module at second processing circuitry in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, paragraphs [0033] – [0035]).
The limitation of 4) “wherein the communication between the first application module, the second application module and the failure analysis module is executed using one of application programming interface calls, a file transfer protocol or a hypertext transfer protocol” generally links the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a first application module at first processing circuitry, 2) a failure analysis module at failure analysis processing circuitry, 3) a second application module at second processing circuitry, and using the limitation of 4) “wherein the communication between the first application module, the second application module and the failure analysis module is executed using one of application programming interface calls, a file transfer protocol or a hypertext transfer protocol” to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component or a general linking to a particular technological field of use that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. Specifically, MPEP 2106.05(f) and MPEP 2106.05(h) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)) and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (see MPEP § 2106.05(h)).

The current invention provides a failure parameter utilizing the 1) first application module, the 2) failure analysis module at failure analysis processing circuitry, and the 3) second application module, thus the modules are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
The limitation of 4) “wherein the communication between the first application module, the second application module and the failure analysis module is executed using one of application programming interface calls, a file transfer protocol or a hypertext transfer protocol” generally links the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea data to communication using computer calls/protocols, because limiting application of the abstract idea to computer communication is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Mere instructions to apply an exception using a generic computer component or a general linking to a particular technological environment cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1, 3, 5-11, 13-15, and 18-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0095707 to Huang et al. in view of U.S. 2014/0188514 to Balignasay et al. further in view of U.S. 2018/0189046 to Kunisetty et al.
As per claim 1, Huang et al. teaches a method for providing a failure parameter, the method comprising:
--receiving a data record by a first application module at first processing circuitry; (see: paragraph [0067] where data input is being acquired from the cloud platform (first application module at first processing circuitry). Also see: paragraphs [0005] – [0006])
--determining a failure record by the first application module, upon the data record being non-processible by the first application module, the failure record being based on the data record; (see: paragraph [0005] where error information and data output are acquired. Also see: paragraphs [0077] and [0083] where there is analyzing, based on the error information, dependency metadata, data output and data input relevant to the error information. The information that is being determined based on the error information is the failure record and it is based on this error information which is associated with the initially acquired information)
--transmitting the failure record from the first application module to a failure analysis module at failure analysis processing circuitry; (see: 730 and 740 of FIG. 7 where there is an analyzing module and a results module respectively. The information that 740 uses is the same information that 730 provides, thus, the information of 730 (part of the first application module) is being transmitted to 740 (failure analysis module at circuitry))
--saving, by the failure analysis module, the failure record in a failure database; (see: paragraphs [0057] and [0079] where there is recording of data read by components in running the application (by the failure analysis module))
--receiving the failure parameter by a second application module at second processing circuitry; (see: paragraph [0083] where the result module (second application module) receives relevant metadata (failure parameter) leading to the occurrence) and
--providing, by the second application module, a data analysis of the data record based on the failure parameter; (see: paragraph [0083] where there is a result module (second application module) which provides an analysis result including at least one of a reason why an error occurs, a prompt for an error correction method, relevant dependency metadata leading to occurrence of an error and relevant data output leading to an occurrence of an error. A data analysis of the data record is occurring (where an analysis result is being determined) based on the failure parameter (where the failure parameter is the relevant data output that leads to the occurrence of an error)) and
--failure record as a record (see: paragraphs [0005] and [0083] where there is error information).
	Huang et al. may not further, specifically teach:
1) --medical data as a data.
2) --determining a failure parameter by the failure analysis module, the failure parameter being based on a statistical analysis of the failure database;
3) --providing the failure parameter by the failure analysis module;
4) --wherein the medical data record includes a result of a medical examination of a patient by a medical apparatus,
5) --wherein the record is an anonymized data record, and
6) --wherein communication between the first application module, the second application module and the failure analysis module is executed using one of application programming interface calls, a file transfer protocol or a hypertext transfer protocol.

Balignasay et al. teaches:
1) --medical data as a data; (see: paragraphs [0039] and [0050] where there is unified patient medical record)
4) --wherein the medical data record includes a result of a medical examination of a patient by a medical apparatus, (see: paragraph [0041] where there are medical sensing devices and medical information associated with those devices)
5) --wherein the record is an anonymized data record; (see: paragraph [0007] where medical data is anonymized) and
6) --wherein communication between the first application module, the second application module and the failure analysis module is executed using one of application programming interface calls, a file transfer protocol or a hypertext transfer protocol (see: paragraph [0028] where there is communication over various systems in a data network using TCP/IP (HTTP is a member of the TCP/IP family). Also see: paragraphs [0039] and [0041] where there is acquisition of data from components through the use of APIs).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) a medical data record as taught by Balignasay et al. for a data record as disclosed by Huang et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Huang et al. teaches using a different type of data thus one can substitute wherein that data is medical data to obtain predictable results of determining errors in data. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Furthermore, one of ordinary skill at the time of the invention was filed would have found it obvious to have 4) wherein the medical data record includes a result of a medical examination of a patient by a medical apparatus, have 5) wherein the record is an anonymized data record, and have 6) wherein communication between the first application module, the second application module and the failure analysis module is executed using one of application programming interface calls, a file transfer protocol or a hypertext transfer protocol as taught by Balignasay et al. in the method as taught by Huang et al. with the motivation(s) of protecting the privacy of the patient (see: paragraph [0007] of Balignasay et al.).

Kunisetty et al. teaches:
2) --determining a failure parameter by the failure analysis module, the failure parameter being based on a statistical analysis of the failure database; (see: paragraphs [0060] and [0062] where failure rates (a failure parameter based on a statistical analysis of data) are being determined by the grouping/priority manager 105 (failure analysis module). Also see: paragraph [0085]) and
3) --providing the failure parameter by the failure analysis module (see: paragraphs [0060] and [0062] where there is a failure rate being provided).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) determine a failure parameter by the failure analysis module, the failure parameter being based on a statistical analysis of the failure database and 3) provide the failure parameter by the failure analysis module as taught by Kunisetty et al. in the method as taught by Huang et al. and Balignasay et al. in combination with the motivation(s) of being sufficient to detect failures and improving success rates (see: paragraphs [0075] and [0090] of Kunisetty et al.).

As per claim 3, Huang et al., Balignasay et al., and Kunisetty et al. in combination teaches the method of claim 1, see discussion of claim 1. Huang et al. further teaches wherein the failure record includes a failure type, and wherein the failure type indicates a reason for the medical data record being non-processible by the first application module (see: paragraph [0083] where there is an analysis result including at least one of a reason why an error occurs, (failure type) a prompt for an error correction method, relevant dependency metadata leading to occurrence of an error and relevant data output leading to an occurrence of an error).

As per claim 5, Huang et al., Balignasay et al., and Kunisetty et al. in combination teaches the method of claim 1, see discussion of claim 1. Huang et al. teaches wherein the failure record includes metadata (see: paragraph [0077] where there is metadata associated with the error information).
Huang et al. may not further, specifically teach wherein the metadata relates to at least one of the medical apparatus, a parameter of the medical examination and the first application module.
Balignasay et al. further teaches wherein the metadata relates to at least one of the medical apparatus, a parameter of the medical examination and the first application module (see: paragraph [0050] where the metadata relates to the exam (images/procedures) and medical instrument used (medical apparatus)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 4, and incorporated herein.

As per claim 6, Huang et al., Balignasay et al., and Kunisetty et al. in combination teaches the method of claim 5, see discussion of claim 5. Huang et al. may not further, specifically teach wherein the metadata contains at least one of the following values of the medical examination:
--at least one of a start time or an end time of the medical examination,
--a duration of the medical examination,
--an input parameter of the medical examination,
--indications of hardware components of the medical apparatus,
--indications of a software version of the medical apparatus, or
--an identifier of the first application module.
Balignasay et al. further teaches wherein the metadata contains at least one of the following values of the medical examination:
--at least one of a start time or an end time of the medical examination, (see: paragraph [0050] where the metadata includes the procedure time)
--a duration of the medical examination,
--an input parameter of the medical examination,
--indications of hardware components of the medical apparatus,
--indications of a software version of the medical apparatus, or
--an identifier of the first application module.
The motivations to combine the above-mentioned references are discussed in the rejection of claim 4, and incorporated herein.

As per claim 11, claim 11 is similar to claim 1. Huang et al., Balignasay et al., and Kunisetty et al. in combination teaches the method of claim 1, see discussion of claim 1. Accordingly, Huang et al., Balignasay et al., and Kunisetty et al. in combination teaches the system of claim 11.

As per claim 13, Huang et al., Balignasay et al., and Kunisetty et al. in combination teaches the system of claim 11, see discussion of claim 11. Huang et al. further teaches wherein the failure record includes a failure type, and wherein the failure type indicates a reason for the medical data record being non-processible by the first application module (see: paragraph [0083] where there is an analysis result including at least one of a reason why an error occurs, (failure type) a prompt for an error correction method, relevant dependency metadata leading to occurrence of an error and relevant data output leading to an occurrence of an error).

As per claim 14, Huang et al., Balignasay et al., and Kunisetty et al. in combination teaches the method of claim 1, see discussion of claim 1. Huang et al. further teaches a non-transitory computer program product storing a computer program, the computer program being loadable into a storage unit of a providing system, including program code sections to configure the providing system to execute the method of claim 1 when the computer program is executed in the providing system (see: paragraph [0015] where there is a computer program product with a computer storage medium having program instructions).

As per claim 15, Huang et al., Balignasay et al., and Kunisetty et al. in combination teaches the method of claim 1, see discussion of claim 1. Huang et al. further teaches a non-transitory computer-readable medium, storing program code sections of a computer program, the program code sections being at least one of loadable into and executable in a providing system to configure the providing system to execute the method of claim 1 when the program code sections are executed in the providing system (see: paragraph [0015] where there is a computer program product with a computer storage medium having program instructions. Also see: paragraph [0021] where the program instructions may be loaded onto a computer).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0095707 to Huang et al. in view of U.S. 2014/0188514 to Balignasay et al. further in view of U.S. 2018/0189046 to Kunisetty et al. as applied to claim 1, and further in view of U.S. Patent No. 8,595,206 to Ansari et al.
As per claim 7, Huang et al., Balignasay et al., and Kunisetty et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the medical data record is non-processible by the first application module upon the medical data record exhibiting a non-readable format or upon the medical data record being classified as inconsistent by the first application module.

Ansari et al. teaches:
--wherein the medical data record is non-processible by the first application module upon the medical data record exhibiting a non-readable format or upon the medical data record being classified as inconsistent by the first application module (see: column 10, lines 6-23 where there is a non-readable format of an unexpected format).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the medical data record is non-processible by the first application module upon the medical data record exhibiting a non-readable format or upon the medical data record being classified as inconsistent by the first application module as taught by Ansari et al. for the errors as disclosed by Huang et al., Balignasay et al., and Kunisetty et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Huang et al., Balignasay et al., and Kunisetty et al. discusses non-processible errors thus one could substitute wherein these errors are caused from a non-readable format to obtain predictable results of detecting and addressing errors. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 18, Huang et al., Balignasay et al., Kunisetty et al., and Ansari et al. in combination teaches the method of claim 7, see discussion of claim 7. Huang et al. teaches wherein the failure record includes metadata (see: paragraph [0077] where there is metadata associated with the error information).
Huang et al. may not further, specifically teach wherein the metadata relates to at least one of the medical apparatus, a parameter of the medical examination and the first application module.
Balignasay et al. further teaches wherein the metadata relates to at least one of the medical apparatus, a parameter of the medical examination and the first application module (see: paragraph [0050] where the metadata relates to the exam (images/procedures) and medical instrument used (medical apparatus)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 7, and incorporated herein.

Claims 8-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0095707 to Huang et al. in view of U.S. 2014/0188514 to Balignasay et al. further in view of U.S. 2018/0189046 to Kunisetty et al. as applied to claims 1 and 3, and further in view of U.S. 2016/0328282 to Rogati et al.
As per claim 8, Huang et al., Balignasay et al., and Kunisetty et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the failure parameter relates to a number of failure records in the failure database.

Rogati et al. teaches:
--wherein the failure parameter relates to a number of failure records in the failure database (see: paragraph [0063] where there is threshold values (failure parameter) for a number of device error code instances).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the failure parameter relates to a number of failure records in the failure database as taught by Rogati et al. in the method as taught by Huang et al., Balignasay et al., and Kunisetty et al. in combination with the motivation(s) of proactively analyzing device failure (see: paragraph [0004] of Rogati et al.).

As per claim 9, Huang et al., Balignasay et al., Kunisetty et al., and Rogati et al. in combination teaches the method of claim 8, see discussion of claim 8. The combination of Huang et al., Balignasay et al., and Kunisetty et al. may not further, specifically teach wherein the failure record includes a module identifier of the first application module, and wherein the failure parameter includes the number of failure records in the failure database including the module identifier.
Rogati et al. further teaches wherein the failure record includes a module identifier of the first application module, (see: paragraph [0022] where device error codes may be received from multiple devices. Also see: paragraph [0028] where the device error codes include information specific to the device including serial number. Also see: paragraph [0035] where a determination is being made by the module identifier as to if a replacement needs to be made. This identifier determines based on the error code if a specific device needs to be replaced, thus it identifies which device is in need of a replacement) and wherein the failure parameter includes the number of failure records in the failure database including the module identifier (see: paragraph [0063] where there is threshold values (failure parameter) for a number of device error code instances. This is being done for a specific device, thus, there is an identification of the device (or a module identifier)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 8, and incorporated herein.

As per claim 10, Huang et al., Balignasay et al., Kunisetty et al., and Rogati et al. in combination teaches the method of claim 8, see discussion of claim 8. Huang et al. may not further specifically teach wherein the medical data record includes results of an imaging medical examination by the medical apparatus, wherein the failure record includes an apparatus identifier of the apparatus, and wherein the failure parameter includes the number of failure records in the failure database includes a given apparatus identifier.
Balignasay et al. further teaches:
--wherein the medical data record includes results of an imaging medical examination by the medical apparatus; (see: paragraph [0050] where there is resulting procedure information of what instruments were used) and
--an apparatus as a medical apparatus (see: paragraph [0050] where there are medical instruments).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Rogati et al. further teaches:
--wherein the failure record includes an apparatus identifier of the apparatus, (see: paragraph [0022] where device error codes may be received from multiple devices. Also see: paragraph [0028] where the device error codes include information specific to the device including serial number. Also see: paragraph [0035] where a determination is being made by the module identifier as to if a replacement needs to be made. This identifier determines based on the error code if a specific device needs to be replaced, thus it identifies which device is in need of a replacement) and wherein the failure parameter includes the number of failure records in the failure database includes a given apparatus identifier (see: paragraph [0063] where there is threshold values (failure parameter) for a number of device error code instances. This is being done for a specific device, thus, there is an identification of the device (or a module identifier)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 8, and incorporated herein.

As per claim 20, Huang et al., Balignasay et al., and Kunisetty et al. in combination teaches the method of claim 3, see discussion of claim 3. The combination may not further, specifically teach wherein the failure parameter relates to a number of failure records in the failure database.

Rogati et al. teaches:
	--wherein the failure parameter relates to a number of failure records in the failure database (see: paragraph [0063] where there is threshold values (failure parameter) for a number of device error code instances).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the failure parameter relates to a number of failure records in the failure database as taught by Rogati et al. in the method as taught by Huang et al., Balignasay et al., and Kunisetty et al. in combination with the motivation(s) of proactively analyzing device failure (see: paragraph [0004] of Rogati et al.).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0095707 to Huang et al. in view of U.S. 2014/0188514 to Balignasay et al. further in view of U.S. 2018/0189046 to Kunisetty et al. further in view of U.S. 2016/0328282 to Rogati et al. as applied to claim 8, and further in view of U.S. Patent No. 8,595,206 to Ansari et al.
As per claim 19, Huang et al., Balignasay et al., Kunisetty et al., and Rogati et al. in combination teaches the method of claim 8, see discussion of claim 8. The combination may not further, specifically teach wherein the medical data record is non-processible by the first application module upon the medical data record exhibiting a non-readable format or upon the medical data record being classified as inconsistent by the first application module.

Ansari et al. teaches:
--wherein the medical data record is non-processible by the first application module upon the medical data record exhibiting a non-readable format or upon the medical data record being classified as inconsistent by the first application module (see: column 10, lines 6-23 where there is a non-readable format of an unexpected format).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the medical data record is non-processible by the first application module upon the medical data record exhibiting a non-readable format or upon the medical data record being classified as inconsistent by the first application module as taught by Ansari et al. for the errors as disclosed by Huang et al., Balignasay et al., Kunisetty et al., and Rogati et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Huang et al., Balignasay et al., Kunisetty et al., and Rogati et al. discusses non-processible errors thus one could substitute wherein these errors are caused from a non-readable format to obtain predictable results of detecting and addressing errors. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Additional Relevant Art
Examiner would also like to cite U.S. 2017/0270154 to Stephens as relevant art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626  

/DEVIN C HEIN/Examiner, Art Unit 3686